NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON SOSA-GUARDADO, AKA Jose                  No.    16-72403
Oscar Hernandez-Salomon,
                                                Agency No. A200-964-186
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Nelson Sosa-Guardado, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part and deny in part the petition for review.

      In his opening brief, Sosa-Guardado does not raise, and therefore waives,

any challenge to the dispositive grounds relied on by the agency in denying his

claims for asylum and withholding of removal. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an

opening brief are waived).

      We do not reach Sosa-Guardado’s contentions concerning the cognizability

of his proposed particular social group because the agency did not deny relief on

this ground. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the

court’s review is limited to the actual grounds relied upon by the BIA).

      To the extent Sosa-Guardado contends the agency violated his right to due

process, we reject his contentions as unsupported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                  16-72403